Title: To John Adams from Joseph Reed, 1790
From: Reed, Joseph
To: Adams, John



Dear Sir
1790

Concerns of a Nature intirely private having brought me to this Country, your particular Friend & worthy Relation Mr. Ellery favoured me with the inclosed with such special Intimations of his Desires to have it safely conveyed to you that I take the first Opportunity to comply with his Commands as well as to enjoy the Opportunity of presenting my very sincere & cordial Respects—
I make no Doubt he has informed you of the State of American Affairs so much more fully & perfectly than I am enabled to do, that any Addition from me will be superfluous.  Tho I cannot but convey one Remark because I am perswaded it will give you so much Pleasure as to bear Repetition.  The Union of America, it is generally agreed, has cemented instead growing enfeebled since the Provisional Articles have been signed.  The Removal from Philadelphia, & the Proceedings of this Country on the prohibiting Restrictions have very much contributed to this desirable Event as they have form’d a new Bond of Union in the Place of that which the Peace had in some Measure dessolved.  The Adjournment to Maryland or rather leaving Philadelphia has produced a more social unreserved Intercourse between the Members of Congress, & has operated as many other American Measures in a direct Reverse to what our Enemies predicted.  The same Circumstances will we hope & trust establish our Funds on a more respectable Footing.  Mr. Ellery is so perfectly Master of this Subject in which Rhode Island has borne so material a Share that his Information must be more complete than any other.—
I do not propose a longer stay than a few Months if in that Time or on any other Occassion I can be useful to you I shall be Very happy & pray you to command me without Reserve.
I am with very great Consideration & Esteem Sir,  / Your most Obedt. & very / Hbble Servt

Jos: Reed